DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE
2.	Within the Applicant’s Arguments, the Applicant indicates that Claim 4 has been cancelled. However, the Claims do not reflect the cancellation of Claim 4. 

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  

Regarding Claim 1
Line 13 recites the language “a first sub-chamber and a second chamber”. The claim language should be amended such that it reads –a first sub-chamber and a second sub-chamber—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Regarding Claim 4
Lines 1-2 recite the limitation “exactly two vanes and two adjusting chambers”. However, Claim 1 previously disclosed “a first vane” and “a second vane” and “a first adjusting chamber” and “a second adjusting chamber”. Therefore, it is unclear from the claim language whether the “two vanes and two adjusting chambers” of claim 4 correspond to the first and second vane and the first and second adjusting chambers of claim 1, or if the vanes and adjusting chambers of claim 4 are new limitations. 

Regarding Claim 13
Line 5 recites the limitation “two low pressure pump chambers”. However, Claim 9 previously disclosed “a low pressure pump chamber”. Therefore, it is unclear whether the “two low pressure pump chambers” of claim 13 include the “low pressure pump chamber” of claim 9, or if they are two new low pressure pump chambers entirely. 

Regarding Claims 14-20 
Claims 14-20 are rejected insofar as they are dependent upon a rejected base claim. 

Allowable Subject Matter
6.	Claims 1-3, 5-12, and 21-27 are allowed.

s 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

8.	The following is an examiner’s statement of reasons for allowance: 
In the apparatus of Claim 1, the inclusion of:
“the first vane is accommodated in the first adjusting chamber defined by the drive disc and/or the hub and separates the first adjusting chamber into a first sub-chamber and a second sub-chamber the first vane being attached to the hub or the drive disc and the second vane is accommodated in the second adjusting chamber and separates the second adjusting chamber into a first sub-chamber and a second chamber, the second vane being attached to the hub or the drive disc” and “a valve assembly comprising a valve actuator, the valve assembly comprising: a first state for enabling a flow of the hydraulic fluid from the second sub-chamber to the first sub-chamber; and a second state for enabling a flow of hydraulic fluid form the first sub-chamber to the second sub-chamber, wherein the valve assembly is arranged within the hydraulic pup and the hydraulic pump is arranged within the hub” was not found.

In the apparatus of Claim 7, the inclusion of:
“the hub comprises a first hub lid and a second hub lid axially closing the through-hole on opposite sides of the hub, the second hub lid comprising a coupler configured to provide a torque-proof connection with a camshaft wherein the coupler and/or the camshaft extends through a central camshaft through-hole of the drive disc” was not found.

	In the apparatus of Claim 9, the inclusion of:


	In the apparatus of Claim 22, the inclusion of:
		“the torque transmission extends through the central toque transmitting through-hole of the casing lid and the central through-hole of the first hub lid, wherein the torque transmission has a coupler disposed at an outer end and a connector disposed at an opposite inner end, the connector being configured to establish the torque-proof connection between the torque transmission and the rotor body” was not found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746